Title: To John Adams from James Chambers, 1797 to 1801
From: Chambers, James
To: Adams, John



Sir
Franklin County State of Pennsylvania 1797-1801

At a Crisses so Alarming as the present—when our Independance is threatened by a haughty foreign power—I think it a duty I ow my Native Country to offer Your Excelency my Services—And I now take the liberty to inform you Sir—that I had the honour to Command the first Company in the first Regiment Ever raised by Congress in the Year 1775—Commanded by Colonel William Thompson—and was at the Blockaid of Boston—and bore my Share of the burden and heat of the day—to the Reducement of the army the first of the Year 1781—when the Situation of my family—and no appearance of promotion which is a Grand Stimelous to an Officer—and the war appearing Near a Close—I retired of Choise as that was in the power of the oldest officers—and I was at that time the Second Colonel in the State & I believe their was but fiew in the United States older in rank—I rose to the Command of the Regiment the 26 of September 1776—and continued through all the vicissitudes of our fortune—to the first of the Year 1781 as above Stated—I now hold a Brigr General’s Commission in the Milittia of the State—and had the honour to Command a Brigade on the Late Western Expedition Against the pennsylvania Insurgints—I am well aquainted with (Colonel A Hamilton & Colonel Pickerin) who can Give Your Excelency further information—and I hope your Excelency will not look on it—as presumptious in me to Say I am Aquainted with Military Dicipline as I have been a long time a Soldier and had the honour of holding a Lieut Commission in the—provincial troops of this Province—whilst under the kings Government—Should Your Excelency—think proper to appoint me in the Army now to be raised you will highly gratify—Your Excelencys— / Most Obedient / Humble Servt

James Chambers